Bleoicley, Judge.
The complainant seeks to reach assets of a testator which are of an equitable nature, and which are not accessible to him by means of ordinary legal process. lie alleges that he has obtained judgment against the executor, and annexes to his bill a copy of the ft. fa., on which there is a return of nuila bona. But the ft-fa., though it describes the defendant as executor, is against himpersonally. It contains no direction to levy of the goods, etc., of the testator. The presumption is that it follows the judgment, and consequently that the judgment is against the executor personally, and not in a condition to reach the effects of the estate until amended. 57 Ga., 159. We do not feel warranted in reversing the judgment dismissing the complainant’s bill.
Judgment affirmed.